Citation Nr: 0947163	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-24 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia, claimed as 
hearing voices.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982, with additional Army Reserve service. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied the reopening of a claim 
of service connection for schizophrenia, claimed as hearing 
voices.

In August 2008, the Board remanded the claim for further 
development.

Since the remand, the United States Court of Appeals for 
Veterans Claims (the Court) has issued a decision holding 
that VA should consider alternative psychiatric disorders 
within the scope of an initial claim for service connection 
for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran has specifically claimed service connection for 
schizophrenia.  See August 2005 VA Form 9.  He has not 
claimed entitlement to service connection for another 
acquired psychiatric disorder.  Rather, the Veteran has 
specifically limited his current claim to an assertion of 
entitlement to service connection for schizophrenia and not 
entitlement to service connection for a psychiatric disorder 
however diagnosed.  

If the Veteran wishes to file a claim of entitlement to 
service connection for a psychiatric disorder other than 
schizophrenia, he must file such a claim with the regional 
office.


FINDINGS OF FACT

1.  A September 2002 rating decision denied entitlement to 
service connection for schizophrenia finding that the Veteran 
did not have schizophrenia in service and that the 
schizophrenia was not otherwise related to service.  In the 
absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the September 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for schizophrenia, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The September 2002 rating decisions is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2004, September 2007, November 2008, January 
2009, and February 2009 of the information and evidence 
needed to substantiate and complete a claim that had been 
previously denied.  The November 2004 correspondence provided 
the Veteran the specified bases for the 2002 denial and told 
him that he needed to submit new and material evidence that 
related to those bases.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While VA failed to fully comply with 38 U.S.C.A. § 
5103 prior to the rating decision in question by failing to 
address how disability evaluations and effective dates are 
assigned until September 2007, the claim was readjudicated in 
September 2007 and September 2009 supplemental statements of 
the case.  Thus, any timing error as to notice of how 
disability evaluations and effective dates are assigned was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records and limited service 
records.  

Pursuant to the remand, the RO requested that the Veteran 
provide additional information detailing a 1982 incident 
which purportedly involved the deaths of three soldiers in a 
November 2008 correspondence.  The Veteran did not respond.  
In December 2008, the RO issued a formal finding that there 
was insufficient information to verify stressors.  In 2009, 
the RO obtained one record from the Veteran's Army Reserve 
service; therefore, the RO did not have to prepare a written 
unavailability memorandum pursuant to the remand.  The RO 
obtained VA treatment records from the Oakland, California, 
VA medical center.  The RO contacted the Reno, Nevada, VA 
medical center regarding treatment records dated from 1989 to 
1996.  That VA medical center indicated that there were no 
records in the requested date range.  The RO asked the 
Veteran in February 2009 correspondence to authorize the 
release of records from the Alameda County Court and the 
California Department of Corrections.  The Veteran did not 
respond.  

Service treatment records were not found and are presumably 
missing.  Similarly, most of the service personnel records 
are not available.  The RO advised the Veteran of the missing 
service records in the November 2004 correspondence and the 
September 2009 supplemental statement of the case.  In the 
November 2004 correspondence, the RO told the Veteran that he 
should submit any military medical records in his possession.  
VA has a heightened duty to assist the veteran in developing 
his claim since the records may have been lost.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection.  Rather, it increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The Board believes that all pertinent available records have 
been obtained.  The Veteran has not identified any 
outstanding records showing that he had schizophrenia in 
service or that his schizophrenia is otherwise related to 
service.  The Veteran testified that no doctor or other 
medical professional has ever stated that his schizophrenia 
is related to active service.  June 2008 hearing transcript, 
pages 20-21.

The Veteran was not provided with a VA examination, which the 
Board finds was not required.  Under 38 C.F.R. § 
3.159(c)(4)(iii), providing a VA examination in a new and 
material evidence claim can only be authorized if new and 
material evidence is actually presented or secured.  As the 
Board finds that the Veteran has not presented new and 
material evidence in this claim, a VA examination is not 
authorized.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Analysis

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009). 

If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, there must be competent evidence 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).

Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran's claim of entitlement for service connection for 
schizophrenia was originally denied in September 2002.  The 
evidence of record at that time consisted of VA treatment 
records dated from 1996 to 2001.  These records reflect a 
diagnosis of a psychotic disorder.  The RO determined that 
the Veteran did not have schizophrenia in service and that 
the schizophrenia was not otherwise related to service.  The 
RO notified the Veteran of this determination in October 
2002, and provided him with his appellate rights.  Although 
the Veteran claimed he did not receive the October 2002 
correspondence, there is no allegation that he did not 
receive that correspondence.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties." 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  He did not appeal the decision, and 
it became final.

For evidence to be new and material, it must establish that 
the Veteran did have schizophrenia in service or that the 
schizophrenia was not otherwise related to service.

Since the September 2002 rating decision the evidence 
associated with the claims file includes the Veteran's 
arguments as to why his claim should be reopened and granted, 
limited service personnel records, and VA treatment records 
dated from 1997 to 2007.  The limited service personnel 
records show that the Veteran received an Article 15 in May 
1982 for failure to report his appointed place of duty and 
that he served in the Army Reserves.  These records are not 
relevant to the question whether schizophrenia was incurred 
or aggravated in-service, or whether schizophrenia was 
compensably disabling within one year of the Veteran's 
separation from active duty.  Thus, the claim is not 
reopened.  38 C.F.R. § 3.156(c).  VA treatment records dated 
from 1997 to 2007 continue to show a diagnosis of a psychotic 
disorder.  There is nothing, however, that has been 
associated with the claims files that addresses whether the 
Veteran had schizophrenia in service, or whether 
schizophrenia is otherwise due to service.  

The Veteran has asserted that he heard voices in service and 
that his schizophrenia is due to drug use in service.  The 
Veteran is competent to report hearing voices in service.  
His current statements, however, do not constitute new and 
material evidence because his statements are lay assertions 
of medical causation, regardless whether his in-service drug 
use is willful misconduct.  (N.B.  An injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2009)).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  Hence, none 
of the evidence associated with the claims file since the 
September 2002 rating decision is new and material.

The claim to reopen is denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for schizophrenia, 
claimed as hearing voices.  The claim is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


